Citation Nr: 1143434	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  11-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran subsequently initiated and perfected an appeal of this determination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA form 9 submitted in June 2009, the Veteran indicated that he wanted a personal hearing before a member of the Board (Veterans Law Judge) at a local VA office.  Subsequently, in October 2011, the Veteran's accredited representative reiterated the Veteran's desire for a Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  The Veteran should also be apprised of his right to a videoconference hearing as an alternative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


